[logox1x1.jpg]

 
Confidential Agreement for Asia Time Employees
 
1.
Confidentiality 

 

 
1.1
The Employee shall not either during or after the termination of his employment
by the Company hereunder:

 

 
(a)
divulge or communicate to any person or persons except to those officers of the
Company or the Group whose province it is to know the same and except as
required by law; or

 

 
(b)
use for his own purposes or for any purposes other than those of the Company or
the Group; or

 

 
(c)
through any failure to exercise all due care and diligence cause any
unauthorised disclosure of,

 
any secret confidential or any other information:
 

 
(i)
relating to the business, potential business, finances, dealings or affairs of
the Company or any member of the Group; or

 

 
(ii)
relating to the working of any process or invention which is carried on or used
by the Company or any member of the Group or which he may discover or make
during his employment hereunder; or

 

 
(iii)
in respect of which any such company is bound by an obligation of confidence to
any third party (including any principal, joint venture partner, contracting
party or client of the Company or Group) written notice of which has been given
to the Employee or of which he is aware,



but these restrictions shall cease to apply to any information or knowledge
which may (otherwise than through the default of the Employee) become available
to the public generally without requiring a significant expenditure of labour,
skill or money, or becomes lawfully available to the Employee from a third party
free from any confidentiality restriction or any information required to be
disclosed under any relevant law or regulation. The Employee undertakes to
notify the Company promptly of any unauthorized release of the above secret
confidential information.

 
1/4

--------------------------------------------------------------------------------

 
[logox1x1.jpg]
 
Save as mentioned above, for the purpose of this clause, “secret confidential
information” shall also include all information which is obtained, whether in
writing, pictorially, in machine-readable form or orally, by observation during
visits or provided by Company or the Group to the Employee, whether of a
technical or business nature and/or ideas including but without limitation,
financial information, know-how, trade secrets, technology, customers lists
(potential or actual) and other customers-related information, suppliers
information, sales statistics, market projection and intelligence, marketing and
other business strategies and other business or commercial information.
 

 
1.2
The Employee will promptly whenever requested by the board of directors of the
Company and in any event upon the termination of his employment, deliver up to
the Company or its nominees all lists of suppliers, clients or customers,
correspondence and all other documents and records in whatever medium and assets
relating to the business of the Group, which may have been prepared by him or
have come into his possession, custody or control in the course of his
employment, and the Employee will not be entitled to and will not retain any
copies thereof. Title to and copyright in these items will vest in the Company.

 
2.
Non-competition and Non-solicitation

 

 
2.1
During his employment the Employee will not, without obtaining the prior
approval of the board of directors of the Company, be directly or indirectly
engaged or concerned in the conduct of any other business or have any financial
interest in any other business which, in the reasonable opinion of the board of
directors of the Company, is an organisation:

 

 
(a)
which competes or may compete with the business of the Company or the Group; or

 

 
(b)
an association with which could jeopardize the reputation of the Company or the
Group; or

 

 
(c)
an engagement with which would adversely affect the Employee's ability to
perform his duties fully and properly under this Agreement,


 
2/4

--------------------------------------------------------------------------------

 
[logox1x1.jpg]
 
provided that this shall not prohibit the holding (directly or through nominees)
of investments listed on any recognised stock exchange as long as not more than
five per cent. (5%) of the issued shares or stock of any class of any company
shall be so held without the prior sanction of the board of directors of the
Company.
 

 
2.2
The Employee will not, for a period of [twelve (12)] months after the
termination of his employment with the Company (howsoever caused), either
personally or through an agent, carry on or be interested or engaged in (other
than as a holder of not more than five per cent (5%) of the issued shares or
debentures of any company listed on any recognised stock exchange), or be
concerned directly or indirectly in any Employee, technical, advisory or other
capacity in, any business concern (of whatever kind) which is in direct
competition with the business of any member of the Group. However, this
restriction will not restrain the Employee from being engaged or concerned in
any business concern insofar as the Employee's duties or work will relate solely
to:

 

 
(a)
geographical areas outside Hong Kong where the Group have not transacted any
business; or

 

 
(b)
services or activities of a kind with which the Employee was not concerned to a
material extent in respect of the Group during his employment with the Company.

 

 
2.3
The Employee undertakes that he will not within a period of [twelve (12) months]
after the termination of his employment with the Company (howsoever caused),
within Hong Kong, or in any other country where the Group has transacted
business, either personally or through an agent, directly or indirectly:

 
(a) solicit or endeavour to entice away from the Group:

 
3/4

--------------------------------------------------------------------------------

 
[logox1x1.jpg]
 

 
(i)
any person, firm, company or other organisation which within [twelve (12)]
months prior to or at the date of such termination was a customer or client of,
or in the habit of dealing with the Group and with whom the Employee had contact
or about whom he became aware or informed of in the course of his employment; or

 

 
(ii)
any other person, firm, company or other organisation with whom the Employee had
regular, substantial or a series of business dealings on behalf of the Group; or

 

 
(iii)
any employee, director, adviser or consultant of any member of the Group; and

 

 
(b)
employ or otherwise engage or use the services of any person who is an employee,
adviser, consultant of or under a contract of services with any member of the
Group.

 

 
2.4
While the restrictions contained in this Agreement are considered by the parties
to be reasonable in all the circumstances, it is agreed that if such
restrictions as a whole are adjudged to go beyond what is reasonable for the
protection of the confidential information and other legitimate investment
interests of the Company, and to be unenforceable, but would be adjudged
reasonable and enforceable if any part of the wording thereof were deleted or
the period thereof reduced or the range of activities or area reduced in scope,
then such restrictions will apply with such modifications as may be necessary to
make it valid and effective.

 
Accepted by:




/s/ King Wai Lin
 
King Wai LIN


 
4/4

--------------------------------------------------------------------------------

 
 